NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROLAND HAMILTON,                                No. 17-15112

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00342-RCJ-WGC

 v.
                                                MEMORANDUM*
ROMEO ARANAS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Nevada state prisoner Roland Hamilton appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to a serious medical need. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm in part, reverse in part, and remand.

      To the extent that Hamilton’s deliberate indifference claim was based on

defendant Dr. Aranas allegedly failing to recommend surgery for Hamilton’s

hernia, the district court properly granted summary judgment because Hamilton

failed to raise a genuine dispute of material fact as to whether Dr. Aranas was

deliberately indifferent. See id. at 1057-60 (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to an

inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      However, to the extent that Hamilton’s deliberate indifference claim was

based on defendant Dr. Aranas denying Hamilton a follow up appointment with

Dr. Feikes, summary judgment was improper. The record reflects that after

Hamilton told Dr. Aranas that he was supposed to have a follow up appointment

with Dr. Feikes, Dr. Aranas told Hamilton that it “was not going to happen,” and

there is no explanation in the record why Dr. Aranas did not refer the matter to the

Utilization Review Panel. Because Hamilton has raised a genuine dispute of

material fact as to whether Dr. Aranas chose this course in conscious disregard of

an excessive risk to Hamilton’s health, we reverse the judgment in part and remand

for proceedings as to this claim only.

      We reject as without merit Hamilton’s contentions regarding judicial bias.


                                           2                                      17-15112
The parties shall bear their own costs on appeal.

AFFIRMED in part, REVERSED in part, and REMANDED.




                                   3                17-15112